Citation Nr: 9931940	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-03 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include neck pain, dizziness, headaches, and 
blurred vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 1954 
and from November 1961 to November 1965.  The veteran had 
additional active service of four years and three months.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Huntington, West Virginia RO that denied service 
connection for residuals of a head injury.  

In September 1997, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
residuals of a head injury, to include neck pain, dizziness, 
headaches, and blurred vision, is not accompanied by any 
medical evidence to support that allegation.

2.  The claim for entitlement to service connection for 
residuals of a head injury, to include neck pain, dizziness, 
headaches, and blurred vision, is not plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for residuals 
of a head injury, to include neck pain, dizziness, headaches, 
and blurred vision, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records dated in July 1961 note that the 
veteran was injured when he was hit in the head and back by a 
falling metal object that weighed approximately 60 pounds.  
As a result of a glancing blow by the object, the veteran 
sustained a laceration to the scalp, abrasions to the back 
and contusions to the back muscles.  No complaints or 
findings of neck pain, dizziness, headaches, or blurred 
vision were noted.  Service medical records from the San 
Diego Naval Hospital dated in July 1965 note that the veteran 
was admitted with complaints of coughing up blood.  No 
complaints or findings related to residuals of a head injury, 
to include neck pain, dizziness, headaches, and blurred 
vision, were noted.  Diagnosis was chronic bronchitis.  A 
November 1965 separation examination report notes that the 
veteran had worn glasses for 16 years; the examination report 
is negative for complaints or findings related to residuals 
of a head injury, to include neck pain, dizziness, headaches, 
and blurred vision.

A VA report of hospitalization dated in June 1990 is negative 
for complaints or findings related to residuals of a head 
injury, to include neck pain, dizziness, headaches, and 
blurred vision.

A November 1991 VA examination report notes the veteran's 
complaints of shortness of breath and intermittent vertigo.  
Upon examination, the neurological system was intact.  
Examination of the eyes was within normal limits.  No 
diagnosis related to residuals of a head injury was noted.

An October 1996 VA examination report notes the veteran's 
complaints of various disabilities, including recurrent 
cephalalgia and "extreme dizziness."  Upon neurological 
examination, the veteran was noted to be neurologically 
intact.  Examination of the eyes revealed arcus senilis and 
injected conjunctiva bilaterally.  Pupils were equal, round 
and reactive to light and accommodation.  Extraocular 
movements were intact and fundi were within normal limits.  
Diagnoses included recurrent cephalalgia and recurrent 
vertigo complaint of undetermined origin.

The veteran testified during a January 1997 personal hearing 
that he was constructing a communication tower in Germany in 
1961 when a falling object struck his head and back.  The 
veteran stated that he was "knocked unconscious."  He 
maintained that his current symptoms of blurred vision and 
vertigo are related to his inservice injury.  The veteran 
reported that he was treated by two private physicians for 
dizziness, headaches and neck pain shortly after his release 
from service; however, the veteran indicated that one doctor 
is deceased and the other is retired, and no records from his 
treatment are available.  He also reported that he was seen 
for residuals of his head injury, including headaches, at the 
San Diego Naval Hospital in 1965.  The veteran further 
testified that his blurred vision "just started . . . maybe 
five years ago."

A May 1997 VA examination report notes the veteran's 
complaints of dizziness, blurred vision and diplopia for one-
and-a-half years.  The veteran reported that while he was on 
active duty in Germany, a steel communication tower fell 
apart and fell from 60 feet in the air, hitting his head and 
back.  The veteran indicated that he did not lose 
consciousness, but did sustain a cut to his posterior scalp.  
He further indicated that his symptoms come and go about 
three times a week, lasting up to three minutes each time.  
The examiner noted that the veteran underwent a CT scan in 
April 1997, which was normal.  The examiner further noted 
that the veteran:

states his symptoms are three times per 
week lasting three minutes each.  In my 
opinion, the head trauma that he 
sustained in Germany would likely have 
yielded these symptoms temporally closer 
to the time of the accident and will be 
chronic persistent symptoms rather than 
intermittent and brief symptoms 40 years 
later.  I would search for another 
etiology for these complaints.

The veteran testified during a September 1997 Travel Board 
hearing that he was hit "in the back of the head, and of 
course, [his] neck and [his] back," when a section of a 
communication tower fell.  The veteran further testified that 
he "wasn't exactly knocked unconscious but [he] couldn't 
respond."  He stated that he was taken to a dispensary and 
received stitches for a cut on his head.  Subsequently, he 
was off duty for three weeks.  The veteran further stated 
that he began to experience blurred vision, headaches and 
dizziness shortly after his head injury.  He testified that 
three months prior to his discharge in 1965, he was sent to 
the San Diego Naval Hospital for treatment for residuals of 
his head injury.  In addition, the veteran testified that his 
headaches have been "almost constant" since his inservice 
injury.  He testified that his dizziness began during service 
and his blurred vision began "probably 3 or 4 years after 
[his] discharge."  He indicated that he is not currently 
being followed by any doctor because of these complaints.  He 
stated that no doctor has indicated that his complaints are 
related to his injury in service.

A copy of the veteran's TDY orders was received by the RO in 
September 1997.  These orders note that the veteran was sent 
to a Naval Hospital in San Diego for medical treatment in 
July 1965.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for residuals of a head injury, to include 
neck pain, dizziness, headaches, and blurred vision.

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no duty to assist him 
further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained below, the Board finds 
that the appellant's claim for service connection for 
residuals of a head injury, to include neck pain, dizziness, 
headaches, and blurred vision is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
supra.  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

With the above in mind, the Board notes that although the 
veteran's service medical records note that the veteran 
sustained a glancing blow to the head and back by a falling 
metal object in July 1961, no complaints or findings related 
to neck pain, dizziness, headaches or blurred vision were 
noted at that time.  Furthermore, while the veteran contends 
that he received treatment for residuals of his head injury 
at a San Diego Naval Hospital in 1965, service medical 
records indicate that the treatment he received was for 
chronic bronchitis.  Service medical records, including a 
November 1965 separation examination report, are negative for 
complaints or findings related to neck pain, dizziness, 
headaches or blurred vision.  In addition, the earliest 
evidence of the veteran's complaints of these symptoms is in 
1991, more than twenty-five years after service.  No 
physician has indicated that any current neck pain, 
dizziness, headaches or blurred vision is related to the 
injury sustained during service.  In fact, a VA examiner 
stated in May 1997 that the head trauma sustained by the 
veteran during service "would likely have yielded these 
symptoms temporally closer to the time of the accident and 
will be chronic persistent symptoms rather than intermittent 
and brief symptoms 40 years later."

The veteran has testified that his neck pain, dizziness, 
headaches and blurred vision are related to his inservice 
head injury.  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  No competent medical evidence has been presented 
which tends to prove that the veteran has neck pain, 
dizziness, headaches or blurred vision related to service.  
The veteran testified that he was treated for these symptoms 
shortly after his release from service; however, no evidence 
of such treatment has been presented.  Absent any competent 
medical evidence showing a relationship between service and 
the claimed neck pain, dizziness, headaches and blurred 
vision, the Board finds that a well-grounded claim of service 
connection has not been presented.  Caluza, supra.  



ORDER

The claim for entitlement to service connection for residuals 
of a head and neck injury, to include neck pain, dizziness, 
headaches, and blurred vision is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

